UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report: May 3, 2010 (Date of earliest event reported): April 30, 2010 FULTON FINANCIAL CORPORATION (Exact name of Registrant as specified in its Charter) Pennsylvania 0-10587 23-2195389 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) P.O. Box 4887, One Penn Square Lancaster, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:717-291-2411 Former name or former address, if changed since last Report: N/A Check theappropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement to communications pursuant to Rule 13e-4(c) under the Exchange Act Item5.07. Submission of Matters to a Vote of Security Holders. The 2010 Annual Meeting of Shareholders of Fulton Financial Corporation (“Fulton”) was held on April30, 2010. At Fulton’s 2010 Annual Meeting, Shareholders approved all of management’s proposals outlined in Fulton’s March 26, 2010 proxy statement which included: (i)the election of ten (10)directors, all of whom were then serving as directors of Fulton, for terms of one (1)year and until their successors are elected and qualified; (ii) a non-binding resolution to approve the compensation of Fulton’s named executive officers; and (iii)the ratification of the appointment of KPMG LLP as the independent auditor of Fulton for the fiscal year ending December31, 2010. Abstentions and broker non-votes were counted for purposes of determining whether a quorum was present, but were not treated as votes cast on a proposal. Therefore, abstentions and broker non-votes did not have the effect of a vote for or against such proposal and were not counted in determining the number of votes required for approval. The following table reflects the tabulation of the votes with respect to each director who was elected at the 2010 Annual Meeting: Number of Votes Nominee For Withheld Broker Non-Vote Jeffrey G. Albertson Donald M. Bowman, Jr. Dana A. Chryst Craig A. Dally Rufus A. Fulton, Jr. George W. Hodges Willem Kooyker John O. Shirk R. Scott Smith, Jr. E. Phillip Wenger The following table reflects the tabulation of the votes with respect to the approval of the non-binding resolution to approve the compensation of Fulton’s named executive officers: Number of Votes For Against Abstain The following table reflects the tabulation of the votes with respect to the ratification of the appointment of KPMG LLP as the independent auditor of Fulton for the fiscal year ending December31, 2010: Number of Votes For Against Abstain SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 3, 2010 Fulton Financial Corporation By:/s/ Charles J. Nugent Charles J. Nugent Senior Executive Vice President and Chief Financial Officer
